Exhibit 10.1

CITY OFFICE REIT, INC.

AMENDMENT TO THE

CITY OFFICE REIT, INC. EQUITY INCENTIVE PLAN

This Amendment (the “Amendment”) to the City Office REIT, Inc. Equity Incentive
Plan (the “Plan”) is adopted by the Board of Directors of City Office REIT, Inc.
(the “Company”) on March 7, 2019, to be effective as of January 1, 2019 upon
approval of the Amendment by the Company’s stockholders of common stock.

1. Capitalized terms used herein but not otherwise defined shall have the
meaning given to such terms in the Plan.

2. Section 2(b) of the Plan is hereby modified as follows:

“[Reserved]”

3. Section 2(e) of the Plan is hereby modified as follows:

““Cause” shall mean, unless otherwise provided in the Grantee’s Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company, the Subsidiaries or any of
their respective affiliates, (iii) the Grantee’s conviction of, or plea of nolo
contendere to, a felony or a crime of moral turpitude, or any crime involving
the Company, the Subsidiaries or any of their respective affiliates, (iv) fraud,
misappropriation, embezzlement or material or repeated insubordination, (v) a
material breach of the Grantee’s employment agreement (if any) with the Company,
the Subsidiaries or any of their respective affiliates (other than a termination
of employment by the Grantee), or (vi) any illegal act detrimental to the
Company, the Subsidiaries or any of their respective affiliates, all as
determined by the Committee.”

4. Section 2(g) of the Plan is hereby modified as follows:

““Committee” shall mean the Compensation Committee of the Company as appointed
by the Board in accordance with Section 4 of the Plan; provided, however, that
the Committee shall at all times consist solely of persons who, at the time of
their appointment, are qualified as a “Non-Employee Director” under Rule
16b-3(b)(3)(i) promulgated under the Exchange Act.”

5. Section 2(x) of the Plan is hereby modified as follows:

““Participating Companies” shall mean the Company, the Subsidiaries and any of
their respective affiliates, which, with the consent of the Board participates
in the Plan.”

6. Section 3 of the Plan is hereby modified as follows:

“The effective date of the Plan is January 1, 2019.”

 



--------------------------------------------------------------------------------

7. Section 6 of the Plan is hereby modified as follows:

“Subject to adjustments pursuant to Section 16, Grants with respect to an
aggregate of no more than 1,263,580 Shares may be granted under the Plan (all of
which may be issued as Options); provided, however, that effective January 1,
2019, Grants with respect to an aggregate of no more than 2,263,580 Shares may
be granted under the Plan (all of which may be issued as Options). (i) The
maximum number of Shares with respect to which any Options may be granted in any
one year to any Grantee shall not exceed 150,000, and (ii) the maximum number of
Shares that may underlie Grants, other than Grants of Options, in any one year
to any Grantee shall not exceed 150,000. Notwithstanding the first sentence of
this Section 6, (i) Shares that have been granted as Restricted Stock or that
have been reserved for distribution in payment for Options, Restricted Stock
Units or Phantom Shares but are later forfeited or for any other reason are not
payable under the Plan; and (ii) Shares as to which an Option is granted under
the Plan that remains unexercised at the expiration, forfeiture or other
termination of such Option, may be the subject of the issue of further Grants.
Shares of Common Stock issued hereunder may consist, in whole or in part, of
authorized and unissued shares, or treasury shares. The certificates for Shares
issued hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Agreement, or as the
Committee may otherwise deem appropriate. For the avoidance of doubt, Shares
subject to DERs shall be subject to the limitation of this Section 6.
Notwithstanding the limitations above in this Section 6, there shall be no limit
on the number of Phantom Shares or DERs to the extent they are paid out in cash
that may be granted under the Plan. If any Phantom Shares or DERs are paid out
in cash, the underlying Shares may again be made the subject of Grants under the
Plan, notwithstanding the first sentence of this Section 6. A Grant of LTIP
Units under Section 13 hereof shall be treated for purposes of the limits in
this Section 6 as a Grant covering Shares on a 1 Share for 1 LTIP Unit basis.”

8. Section 9(a) of the Plan is hereby modified as follows:

“Vesting Periods. In connection with the grant of Restricted Stock, the
Committee shall establish one or more vesting periods with respect to the shares
of Restricted Stock granted, the length of which shall be determined in the
discretion of the Committee. Subject to the provisions of this Section 9, the
applicable Agreement and the other provisions of the Plan, restrictions on
Restricted Stock shall lapse if the Grantee satisfies all applicable employment
or other service requirements through the end of the applicable vesting period.”

9. Section 9(c)(i) of the Plan is hereby modified as follows:

Each Grantee of Restricted Stock shall be issued a certificate in respect of
Shares of Restricted Stock awarded under the Plan. Such certificate shall be
registered in the name of the Grantee. Without limiting the generality of
Section 6, in addition to any legend that might otherwise be required by the
Board or the Company’s charter, bylaws or other applicable documents, the
certificates for Shares of Restricted Stock issued hereunder may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer hereunder or under the applicable Agreement, or as the Committee may
otherwise deem appropriate, and, without limiting the generality of the
foregoing, shall bear a legend referring to the terms, conditions, and
restrictions applicable to such Grant, substantially in the following form:

 

2



--------------------------------------------------------------------------------

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE CITY OFFICE
REIT, INC. EQUITY INCENTIVE PLAN, AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND CITY OFFICE REIT, INC. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF CITY OFFICE REIT, INC. AT 666 BURRARD
STREET, SUITE 3210, VANCOUVER, BRITISH COLUMBIA, V6C 2X8.

10. Section 10(a)(i) of the Plan is hereby modified as follows:

“In connection with the grant of Restricted Stock Units, the Committee shall
establish one or more vesting periods with respect to the Restricted Stock
Units, the length of which shall be determined in the discretion of the
Committee.”

11. Section 12(a) of the Plan is hereby modified as follows:

“Grant of DERs. Subject to the other terms of the Plan, the Committee shall, in
its discretion as reflected by the terms of the Agreements, authorize the
granting of DERs to Eligible Persons based on the dividends declared on Common
Stock, to be credited as of the dividend payment dates, during the period
between the date a Grant is issued, and the date such Grant is exercised, vests
or expires, as determined by the Committee. Such DERs shall be converted to cash
or additional Shares by such formula and at such time and subject to such
limitation as may be determined by the Committee. If a DER is granted in respect
of another Grant hereunder, then, unless otherwise stated in the Agreement, or,
in the appropriate case, as determined by the Committee, in no event shall the
DER be in effect for a period beyond the time during which the applicable
related portion of the underlying Grant has been exercised or otherwise settled,
or has expired, been forfeited or otherwise lapsed, as applicable. With respect
to DERs granted with respect to Grants that vest upon satisfaction of criteria
other than solely continued service, payment in settlement of the DERs shall not
be made to the Grantee prior to the date on which, and only to the extent that,
the related Grant vests and the DERs shall be forfeited in the event, and to the
extent, the related Grant is forfeited.”

12. Section 14 of the Plan is hereby modified as follows:

“[Reserved]”

13. Section 15 of the Plan is hereby modified as follows:

“Term of Plan. Grants may be granted pursuant to the Plan until the expiration
of 10 years from the effective date of the Plan, as amended by the Amendment.”

14. Section 16(a) of the Plan is hereby modified as follows:

“(a) Subject to any required action by stockholders and to the specific
provisions of Section 17, if (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or a transaction similar thereto, (ii) any stock dividend, stock split, reverse
stock split, stock combination, reclassification, recapitalization or other
similar

 

3



--------------------------------------------------------------------------------

change in the capital structure of the Company, or any distribution to holders
of Common Stock other than ordinary cash dividends, shall occur or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Grants, then:

(i) the maximum aggregate number of Shares which may be made subject to Options
and DERs under the Plan, the maximum aggregate number and kind of Shares of
Restricted Stock and Restricted Stock Units that may be granted under the Plan,
the maximum aggregate number of Phantom Shares and other Grants which may be
granted under the Plan may be appropriately adjusted by the Committee in its
discretion; and

(ii) the Committee shall take any such action as in its discretion shall be
necessary to maintain each Grantees’ rights hereunder (including under their
applicable Agreements) so that they are, in their respective Grants,
substantially proportionate to the rights existing in such Grants prior to such
event, including, without limitation, adjustments in (A) the number and kind of
shares or other property to be distributed in respect of the Grant, (B) the
Exercise Price, Purchase Price and Phantom Share Value, and
(C) performance-based criteria established in connection with Grants; provided
that, in the discretion of the Committee, the foregoing clause (C) may also be
applied in the case of any event relating to a Subsidiary if the event would
have been covered under this Section 16(a) had the event related to the Company.
In addition, the Committee may provide a cash bonus in lieu of adjustment if it
determines such a bonus is appropriate.

To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Grants, the number of Shares (or units) available under Section 6
above shall be increased or decreased, as the case may be, proportionately.”

15. Section 16(j) of the Plan is hereby modified as follows:

““Change of Control” shall mean the occurrence of any one of the following
events:

(i) any “person,” including a “group,” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and, with
respect to any particular Eligible Employee, the Eligible Employee and any
“group,” (as such term is used in Section 13(d)(3) of the Exchange Act) of which
the Eligible Employee is a member), is or becomes the “beneficial owner,” (as
defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of either (A) the combined
voting power of the Company’s then outstanding securities or (B) the then
outstanding Shares; or

(ii) members of the Board at the beginning of any consecutive 12-calendar-month
period (the “Incumbent Directors”) cease for any reason other than due to death
to constitute at least a majority of the members of the Board; provided that any
Director whose election, or nomination for election by the Company’s
stockholders, was approved or ratified by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director; or

 

4



--------------------------------------------------------------------------------

(iii) there shall occur (A) any consolidation or merger of the Company or any
Subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the voting securities of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) the liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 50% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 50% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change of Control” shall be deemed to have occurred for purposes of this
subsection (j).

Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control to the extent that, if it were, an excise tax would be imposed upon
or with respect to any Grant under Section 409A of the Code; provided that, in
such a case, the event or condition shall continue to constitute a Change of
Control to the maximum extent possible (e.g., if applicable, in respect of
vesting without an acceleration of distribution) without causing the imposition
of such excise tax.”

16. Exhibit A of the Plan is hereby modified as follows:

“[RESERVED]”

17. This Amendment shall be effective as of January 1, 2019 when it is approved
by the Company’s stockholders.

 

5